DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/096720 filed on November 12, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 3, 9 and 11 are rejected under 102. Claims 2, 4-8, 10 and 12-20 are rejected under 103. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9 and 11 is/are rejected under 35 U.S.C. 102 as being anticipated by Moshayedi (US Patent Application 2010/0202238).

Claim 1, Moshayedi teaches a method, comprising: detecting, by a controller of an information handling system, a power fault event for one or more of a plurality of memories controlled by the controller and configured in a memory mirroring mode (View Moshayedi ¶ 6, 16; power failure, RAID); and deactivating, by the controller, the one or more of the plurality of memories by mapping the one or more of the plurality of memories out from usage without rebooting the information handling system based, at least in part, on the detection of the power fault event and a received notification (View Moshayedi ¶ 6, 16; isolate memory).  

Claim 9 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1. 

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Moshayedi further teaches each of the plurality of memories comprises one or more dual in-line memory modules (DIMMs) (View Moshayedi ¶ 16; DIMM).  

Claim 11 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi (US Patent Application 2010/0202238) in view of Karthikeyan (US Patent Application 2021/0124409).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Moshayedi does not teach detecting, by the controller, a power fault event comprises detecting that a power good (PG) signal for the one or more of the plurality of memories has fallen below a predetermined threshold.

However, Karthikeyan teaches detecting, by the controller, a power fault event comprises detecting that a power good (PG) signal for the one or more of the plurality of memories has fallen below a predetermined threshold (View Karthikeyan ¶ 24; power good signal).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moshayedi with detecting, by the controller, a power fault event comprises detecting that a power good (PG) signal for the one or more of the plurality of memories has fallen below a predetermined threshold since it is known in the art that a power signal can be detected (View Karthikeyan ¶ 24).  Such modification would have allowed a memory to be failed over after a power failure.

Claim 10 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2. 

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi (US Patent Application 2010/0202238) in view of Pierce (US Patent Application 2011/0066881).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Moshayedi does not teach receiving, by the controller of the information handling system during a power-on self-test (POST) boot phase of the information handling system, a notification that each of the plurality of memories is configured in the memory mirroring mode.

However, Pierce teaches receiving, by the controller of the information handling system during a power-on self-test (POST) boot phase of the information handling system, a notification that each of the plurality of memories is configured in the memory mirroring mode (View Pierce ¶ 6, 16; POST, RAID).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moshayedi with receiving, by the controller of the information handling system during a power-on self-test (POST) boot phase of the information handling system, a notification that each of the plurality of memories is configured in the memory mirroring mode since it is known in the art that a power on self test can be performed (View Pierce ¶ 6, 16).  Such modification would have allowed power on self test to be performed on a memory at bootup.

Claim 12 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4. 

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi (US Patent Application 2010/0202238) in view of Loison (US Patent Application 2003/0046529).



Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Moshayedi does not teach detecting, by the controller, a rising edge of a power good (PG) signal for at least one of the plurality of memories, during a power-on self-test (POST) boot phase during a reboot of the information handling system; and initializing, by the controller and based, at least in part, on the detection of the rising edge of the PG signal, monitoring for runtime power fault events for the at least one of the plurality of memories.

However, Loison teaches detecting, by the controller, a rising edge of a power good (PG) signal for at least one of the plurality of memories, during a power-on self-test (POST) boot phase during a reboot of the information handling system (View Loison ¶ 76; PG signal, POST); and initializing, by the controller and based, at least in part, on the detection of the rising edge of the PG signal, monitoring for runtime power fault events for the at least one of the plurality of memories (View Loison ¶ 76; signal received).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moshayedi with detecting, by the controller, a rising edge of a power good (PG) signal for at least one of the plurality of memories, during a power-on self-test (POST) boot phase during a reboot of the information handling system; and initializing, by the controller and based, at least in part, on the detection of the rising edge of the PG signal, monitoring for runtime power fault events for the at least one of the plurality of memories since it is known in the art that a power signal can be monitored (View Loison ¶ 76).  Such modification would have allowed a power good signal to be received.

Claim 13 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5. 

Claim(s) 6-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi (US Patent Application 2010/0202238) in view of Loison (US Patent Application 2003/0046529) and further in view of Le (US Patent Application 2020/0226045).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Moshayedi and Loison do not teach receiving, by the controller from a basic input output system (BIOS) of the information handling system, a message identifying at least one non-energized memory of the plurality of memories, during the POST boot phase, wherein initializing, by the controller, monitoring for runtime power fault events for the at least one of the plurality of memories comprises initializing monitoring for runtime power fault events for each of the plurality of memories other than the at least one non-energized memory identified by the received message.

However, Le teaches receiving, by the controller from a basic input output system (BIOS) of the information handling system, a message identifying at least one non-energized memory of the plurality of memories, during the POST boot phase (View Le ¶ 40; state of memory module), wherein initializing, by the controller, monitoring for runtime power fault events for the at least one of the plurality of memories comprises initializing monitoring for runtime power fault events for each of the plurality of memories other than the at least one non-energized memory identified by the received message (View Le ¶ 40; fault isolation for memory module).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving, by the controller from a basic input output system (BIOS) of the information handling system, a message identifying at least one non-energized memory of the plurality of memories, during the POST boot phase, wherein initializing, by the controller, monitoring for runtime power fault events for the at least one of the plurality of memories comprises initializing monitoring for runtime power fault events for each of the plurality of memories other than the at least one non-energized memory identified by the received message since it is known in the art that a failed memory can be isolated (View Le ¶ 40).  Such modification would have allowed a failed memory to be isolated after detecting a power failure.

Claim 14 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6. 

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Moshayedi does not teach detecting a power good (PG) signal for the one or more of the plurality of memories for which the power fault event was detected that meets a predetermined threshold for a predetermined period of time; and reactivating the one or more of the plurality of memories for which the power fault event was detected based, at least in part, on the detected power good (PG) signal.

However, Loison teaches detecting a power good (PG) signal for the one or more of the plurality of memories for which the power fault event was detected that meets a predetermined threshold for a predetermined period of time (View Loison ¶ 76; PG signal received).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moshayedi with detecting a power good (PG) signal for the one or more of the plurality of memories for which the power fault event was detected that meets a predetermined threshold for a predetermined period of time since it is known in the art that a power signal can be monitored (View Loison ¶ 76).  Such modification would have allowed a power good signal to be received.

Moshayedi and Loison do not teach reactivating the one or more of the plurality of memories for which the power fault event was detected based, at least in part, on the detected power good (PG) signal.

However, Le teaches reactivating the one or more of the plurality of memories for which the power fault event was detected based, at least in part, on the detected power good (PG) signal (View Le ¶ 16, 38, 39; DRAM reset signal).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with reactivating the one or more of the plurality of memories for which the power fault event was detected based, at least in part, on the detected power good (PG) signal since it is known in the art that a memory can be reset (View Le ¶ 40).  Such modification would have allowed a failed memory to be reset after detecting a power failure.

Claim 15 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7. 

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  Le further teaches reactivating the one or more of the plurality of memories comprises instructing, by the controller, a basic input output system (BIOS) of the information handling system to map the one or more of the plurality of memories into an available memory space of the information handling system at a next reboot of the information handling system (View Le ¶ 38-40; subsequent bootup, isolate failed memory).  

Claim 16 is the system corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8. 

Claim 17, Moshayedi teaches a method, comprising: detecting a power fault event for a memory of an information handling system (View Moshayedi ¶ 6, 16; power failure, RAID).

Moshayedi does not explicitly teach detecting a power good (PG) signal for the memory that meets a predetermined threshold for a predetermined period of time; and reactivating the memory based, at least in part, on the detected power good (PG) signal.

However, Loison teaches detecting a power good (PG) signal for the memory that meets a predetermined threshold for a predetermined period of time (View Loison ¶ 76; PG signal received).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moshayedi with detecting a power good (PG) signal for the memory that meets a predetermined threshold for a predetermined period of time since it is known in the art that a power signal can be monitored (View Loison ¶ 76).  Such modification would have allowed a power good signal to be received.

Moshayedi and Loison do not explicitly teach reactivating the memory based, at least in part, on the detected power good (PG) signal.

However, Le teaches reactivating the memory based, at least in part, on the detected power good (PG) signal (View Le ¶ 16, 38, 39; DRAM reset signal).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with reactivating the memory based, at least in part, on the detected power good (PG) signal since it is known in the art that a memory can be reset (View Le ¶ 40).  Such modification would have allowed a failed memory to be reset after detecting a power failure.

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  Moshayedi further teaches deactivating the memory by mapping the memory out from usage by the information handling system without rebooting the information handling system while maintaining an energized state of the memory based, at least in part, on the detection of the power fault event (View Moshayedi ¶ 6, 16; isolate memory).  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi (US Patent Application 2010/0202238) in view of Loison (US Patent Application 2003/0046529) in view of Le (US Patent Application 2020/0226045) and further in view of Pierce (US Patent Application 2011/0066881).


Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 17.  Moshayedi, Loison and Le do not teach reactivating the memory is performed after rebooting the information handling system and comprises enabling address range mirroring for the memory of the information handling system.  

However, Pierce teaches reactivating the memory is performed after rebooting the information handling system and comprises enabling address range mirroring for the memory of the information handling system (View Pierce¶ 6, 16; POST, RAID).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moshayedi with reactivating the memory is performed after rebooting the information handling system and comprises enabling address range mirroring for the memory of the information handling system since it is known in the art that a power on self test can be performed (View Pierce ¶ 6, 16).  Such modification would have allowed a power on self test to be performed on a memory at bootup.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi (US Patent Application 2010/0202238) in view of Loison (US Patent Application 2003/0046529) in view of Le (US Patent Application 2020/0226045) and further in view of Feehrer (US Patent Application 2018/0246817).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.  Moshayedi, Loison and Le do not teach reactivating the memory further comprises: determining that the memory has not encountered a power fault event for a predetermined time following enablement of address range mirroring for the memory; and disabling address range mirroring for the memory of the information handling system.

However, Feehrer teaches reactivating the memory further comprises: determining that the memory has not encountered a power fault event for a predetermined time following enablement of address range mirroring for the memory (View Feehrer ¶ 76; memory relocation completed); and disabling address range mirroring for the memory of the information handling system (View Feehrer ¶ 76; disable mirroring).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with reactivating the memory further comprises: determining that the memory has not encountered a power fault event for a predetermined time following enablement of address range mirroring for the memory; and disabling address range mirroring for the memory of the information handling system since it is known in the art that memory mirroring can be disabled (View Feehrer ¶ 76).  Such modification would have allowed a memory to continue to operate.


Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
On pages 9-11, Applicant argues that Moshayedi does not teach “deactivating, by the controller, the one or more of the plurality of memories by mapping the one or more of the plurality of memories out from usage without rebooting the information handling system based, at least in part, on the detection of the power fault event and a received notification”, in Claim 1.
Examiner respectfully disagrees with Applicant because Moshayedi teaches detecting a power failure of a primary power source of a volatile memory; and in response to detecting the power failure and while the volatile memory is powered by a backup power source: changing a mode of isolation logic from a first mode that provides a host processor with access to the volatile memory for storing or reading data when the volatile memory is being powered by the primary power source to a second mode that isolates the volatile memory from access by the host processor; and moving data stored in the volatile memory to a non-volatile memory, in Paragraph 6. Therefore, the memory is isolated without rebooting the information handling system.
On pages 11-12, Applicant argues that Loison does not teach “detecting a power good (PG) signal for the memory that meets a predetermined threshold for a predetermined period of time”, in Claim 17.
Examiner respectfully disagrees with Applicant but Loison teaches that once a "Power Good" signal has been received from the power supply, the BIOS initiates the boot process.  Subsequent to the performance of a satisfactory "Power On Self Test" (POST), the BIOS locates connected devices such as video cards, sound cards and the like and then displays a start up screen.  Therefore, the power good signal meets a threshold after a satisfactory power on self-test.
On pages 11-12, Applicant argues that Le does not teach “reactivating the memory based, at least in part, on the detected power good (PG) signal”, in Claim 17.
Examiner respectfully disagrees with Applicant because Le teaches that the state of the DRAM Power Good/Fail signal can be changed to indicate power failure of a memory module. Upon detection of a failure of the memory module via the DRAM Power Good/Fail signal, the system asserts a reset signal, in Paragraph 38.  Therefore, the memory is reactivated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kumar (US Patent Application 2016/0378623) teaches isolating memory.
-MacLaren (US Patent Application 2002/0002651) teaches asserting a power good signal.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114